DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-10 of U.S. Patent 11,062,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.
17/341864
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
11,062,682
claim 1
3
4
1
5
2
10
3
4
1
5
2
1
3
4


16
17
18
1
5
2


17/341864 (claim 1)
11,062,682 (claim 1)
A vehicle comprising: a display device that is provided at a front side of the vehicle and is visible from the front side of the vehicle by non-occupants of the vehicle located in front of the vehicle; 
A vehicle comprising: a display device that is provided at a front side of the vehicle and is visible from the front side of the vehicle by non-occupants of the vehicle located in front of the vehicle; 
a measurement unit configured to measure a distance between the vehicle and a front vehicle which travels in front of the vehicle and in a same direction as the vehicle; a determination unit configured to determine whether there is a person facing the front of the vehicle; and a display control unit configured to control the display device to selectively display content in an upright orientation and in a horizontally inverted orientation based on the distance measured by the measurement unit, 
a measurement unit configured to measure a distance between the vehicle and a front vehicle which travels in front of the vehicle and in a same direction as the vehicle; and a display control unit configured to control the display device to selectively display content in an upright orientation and in a horizontally inverted orientation based on the distance measured by the measurement unit, the display control unit being configured to: cause the display device to display the content in the upright orientation when the front vehicle is not detected, and 
the display control unit being configured to display the content in the horizontally inverted orientation when the front vehicle is detected and the determination unit determines that there is no person facing the front of the vehicle.
cause the display device to display the content in the horizontally inverted orientation when the front vehicle is detected and the distance measured by the measurement unit is less than or equal to a predetermined threshold.




All the conflicting claims in 17/341864 and US Patent 11,062,682  are almost identical. US Patent 11,062,682’s claims disclose all claims and limitations in 17/341864. "A vehicle comprising: a display device that is provided at a front side of the vehicle and is visible from the front side of the vehicle by non-occupants of the vehicle located in front of the vehicle..." of US Patent 11,062,682 anticipates " A vehicle comprising: a display device that is provided at a front side of the vehicle and is visible from the front side of the vehicle by non-occupants of the vehicle located in front of the vehicle..." of 17/341864.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613